Citation Nr: 1507986	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy.

REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the RO in Detroit, Michigan.

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggest that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following the alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits of the Claim

The Veteran contends that he had tinnitus in service and that his current tinnitus is related to his active duty service.

A review of the record shows that the Veteran has been diagnosed in May 2012 with tinnitus.  Holton element (1) is met.

The Veteran states that he was exposed to loud noises while firing 106 Howitzer.  The Board recognizes that the Veteran was likely exposed to loud noise in service based on his duties operating the 106 howitzer and his Military Occupational Specialty (MOS) as an antitank man.  38 U.S.C.A. § 1154(a). Element (2) of the Holton analysis is also met.

What remains to be established is whether the Veteran's current tinnitus is related to his documented in-service noise exposure.  The Veteran reported in his May 2013 hearing before the undersigned that his tinnitus began in service, but it became more apparent to the Veteran after his wife had passed away.  He is adamant that his current tinnitus began and has continued since service.  In reviewing the VA examiner's report, the Board finds that the Veteran's explanation is reasonable.  In the report, he was unable to answer the VA examiner's question on the onset of his tinnitus.  This inability to answer the question is understandable given the Veteran's testimony about his confusion on the definition of tinnitus. 

The Board recognizes that the Veteran did not work in a field where he was exposed to hazardous sound; but he did recreationally hunt which included firing one or two rounds a year.  However, in the hearing, the Veteran provided testimony that this exposure was limited in time and intensity.  In comparison, he testified that in his military service, hazardous sound exposure occurred without protection and the intensity of the sound exposure was higher and over a more extended span of time.  The Board finds the Veteran's testimony credible as there is no evidence in the claims file which contradicts these statements about his exposure to sound once he left service, and the evidence which details his in-service exposure corroborates his testimony.

The Board further notes that tinnitus is a purely subjective disability, which the Veteran is considered competent to report.  Moreover, the Veteran has reported that he has had consistent and continuous symptoms of tinnitus since his discharge from service, and the record contains a current diagnosis of tinnitus.  The Board finds the Veteran's statement credible, as his reports of symptoms are not contradicted by the evidence of record.  While the Board is aware that the May 2012 VA examination report provided a negative nexus opinion, it relied on an "onset date" that the Veteran's later stated in his testimony to the Board was meant as to when the tinnitus became apparent (i.e. after his wife's death), not the actual onset.  Thus, the Board finds that the examiner placed too much significance on this "onset" statement.  As the VA examiner relied, in part, on this factually inaccurate premise, the resulting medical opinion is of limited probative value.  See Nieves-Rodrigues v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion.).  The Board is therefore left with only the Veteran's statements regarding the recurrent symptoms of tinnitus.  However, given the subjective nature of this disorder and the Board's findings regarding the Veteran's credibility, his statements are found to be enough to link his current tinnitus to service. 

Considering the foregoing, the Board concludes that at the very least, the evidence for and against the claim for service connection for tinnitus is in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and conclude that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

In a January 2015 rating decision, the AOJ denied service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  In January 29, 2015, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD).  The Veteran begins his correspondence with the title "Request for Reconsideration Based on Clear and Unmistakable Error."  He writes among other things "I was on ground in the Republic of Vietnam for 13 months from 1966 thru 1967 [...] I do have a current diagnosis for peripheral neuropathy"  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case (SOC) with respect to the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  If an appeal is perfected, then the issues should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


